IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42007

STATE OF IDAHO,                                )   2014 Unpublished Opinion No. 875
                                               )
       Plaintiff-Respondent,                   )   Filed: December 22, 2014
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
DAVID CHARLES LOOMIS,                          )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge
                  ________________________________________________

PER CURIAM
       David Charles Loomis pled guilty to one count of lewd conduct with a minor under
sixteen, I.C. § 18-1508, and one count of sexual abuse of a minor under sixteen, I.C. § 18-
1506(1)(a). In exchange for his guilty plea, the state agreed not to pursue an allegation that
Loomis was a persistent violator. The district court sentenced Loomis to a unified term of life
imprisonment, with a minimum period of confinement of thirty years, for lewd conduct with a
minor under sixteen and a concurrent determinate term of fifteen years for sexual abuse of a
minor under sixteen. The district court also ordered that Loomis’s sentences run concurrent with
another unrelated sentence. Loomis filed an I.C.R 35 motion, which the district court denied.
Loomis appeals.

                                               1
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, we conclude no abuse of discretion has been shown. Therefore, the district court’s order
denying Loomis’s Rule 35 motion is affirmed.




                                               2